DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20150080096 to Saunders et al (Saunders) in view of US Pub. 20130331173 to Jaffe.

Claims 1 and 11. Saunders discloses an electronic gaming machine (Fig. 6A, 1110a) comprising: 
(as required by Claim 11) a method of unlocking a game (Fig. 2D, 240, and ¶33), the method comprising: 
a display device (Fig. 6A, 1116, and ¶46); and 
a game controller (Fig. 5, 1012) configured to: 
output, on the display device, a first base game comprising a first set of virtual reels including a plurality of symbol positions (Fig. 2A, 210, and ¶¶46-48) and a locked second game (Fig. 2A, 240, and ¶46) comprising a second set of virtual reels including a plurality of symbol positions (Fig. 2A, 240, and ¶48); 
determine an outcome of the first base game based on a first spin of the first set of virtual reels in the first base game (Figs. 2A-C, 210, and ¶45); and 
unlock, based on the outcome of the first base game, the second game for at least one subsequent play resulting in the second set of virtual reels being spun during the at least one subsequent play (Figs. 1 and 2A-E, and ¶¶43, 45, and 66, specifically, ¶43, “player to accumulate the graphical image symbols of the first complete set during play of the slot game at the first level to unlock the locked second level”, and ¶45, “accumulates the first complete set of graphical image symbols during play of the slot game at the first level, the gaming system unlocks the second level and provides the slot game at the second level employing the second plurality of symbols”; also see ¶¶38 and 41-43).
However, Saunders fails to explicitly disclose:
unlocking a base game; and
a locked second base game (emphasis added).
Jaffe teaches unlocking a base game; and a second base game (Figs. 5 and 6, 510a and 610a, and ¶48 “a wagering game outcome that follows the wagering game outcome shown in FIG. 5”; and ¶54 “all base wagering games”).  The gaming system of Saunders would have motivation to use the teachings of Jaffe in order to provide a way for a game player to improve game results in a previous game play in doing so would give players optimism that they will gain higher winnings if they continue to play the game. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Saunders with the teachings of Jaffe in order to provide a way for a game player to improve game results in a previous game play in doing so would give players optimism that they will gain higher winnings if they continue to play the game in hopes to both provide players with a more exciting and fun gaming experience while at the same time helping gaming establishments earn higher revenue from more game play.

Claims 2 and 12. Saunders in view of Jaffe teaches wherein each of the sets of virtual reels comprises a 3x5 matrix of display positions (see Saunders Figs 2A and 4A, elements 210, 240, 410, and 440, and ¶48; and see Jaffe Figs. 6, 510a and 610a, and ¶¶45 and 50), whereupon corresponding symbols randomly selected from a plurality of symbols are displayed (see Saunders ¶149).

Claims 6 and 16. Saunders in view of Jaffe teaches wherein a first game window includes the first base game and a second game window includes the second base game (see Saunders Figs 2A and 4A, elements 240 and 440, and ¶¶46-48; and see Jaffe Figs. 6, 510a and 610a, and ¶¶45 and 50).

Claims 7 and 17. Saunders in view of Jaffe teaches wherein the game controller is further configured to unlock the second game window for at least one subsequent spin, wherein an unlock animation sequence is displayed when the second game window is unlocked (see Saunders Figs 2A and 4A, elements 240 and 440, and ¶¶46-48; and see Jaffe Figs. 6, 510a and 610a, and ¶¶45 and 50).

Claims 8 and 18. Saunders discloses wherein unlocking the second game window for at least one subsequent spin further includes dissociating an unlock game from the first game window and associating the unlock game with the second game window for the at least one subsequent spin (Figs 2A and 4A, elements 240 and 440, and ¶¶43 and 45, such that different games are played in each window section).

Claims 9 and 19. Saunders in view of Jaffe teaches wherein the game controller is further configured to display a first spin result for a first play of the first base game in the first game window (see Saunders Figs 2A, elements 210, and ¶¶46-48). 

Claims 10 and 20. Saunders discloses wherein the game controller is further configured to award credits to a player based on a total of the outcome of the first base game and the at least one subsequent play (¶¶185 and 193).

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20150080096 to Saunders et al (Saunders) in view of US Pub. 20130331173 to Jaffe as applied to claims 2 and 12 above, and further in view of US Pub. 20140274288 to Hornik et al (Hornik).

Claims 3 and 13. Saunders fails to explicitly disclose claims 3 and 13 limitations. 
 Hornik teaches wherein an unlock symbol display position is superimposed over a 3x3 matrix of display positions of virtual reels (Figs. 4-25C, element 156, and ¶49 “mega symbols”, specifically Fig. 13A and ¶104, also see ¶107).  The gaming system of Saunders would have motivation to use the teachings of Hornik in order to provide an additional way for a game player to improve game results during slot game play in doing so would give players optimism that they will gain higher winnings if they continue to play the game. 
It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Saunders with the teachings of Hornik in order to provide an additional way for a game player to improve game results during slot game play in doing so would give players optimism that they will gain higher winnings if they continue to play the game in hopes to both provide players with a more exciting and fun gaming experience while at the same time helping gaming establishments earn higher revenue from more game play.

Claims 4 and 14. Saunders in view of Hornik teaches wherein an unlock symbol has a size equivalent to the 3x3 matrix of the unlock symbol display position (see Hornik Fig. 13A and ¶104).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.